Exhibit 10.2

EXECUTION COPY

AMENDMENT NO. 11

TO AMENDED AND RESTATED CREDIT AGREEMENT AND CONSENT

THIS AMENDMENT NO. 11 TO AMENDED AND RESTATED CREDIT AGREEMENT AND CONSENT,
dated as of February 28, 2008 (the “Agreement”) relating to the Credit Agreement
referenced below, is by and among WOLVERINE TUBE, INC., a Delaware corporation
(the “Company”), certain of its Subsidiaries identified as Subsidiary Borrowers
on the signature pages hereto and any additional Subsidiaries of the Company
which become parties to the Credit Agreement in accordance with the terms
thereof (collectively referred to as the “Subsidiary Borrowers” and individually
referred to as a “Subsidiary Borrower”) (hereinafter, the Company and the
Subsidiary Borrowers are collectively referred to as the “Borrowers” or referred
to individually as a “Borrower”), each of the financial institutions identified
as Lenders on the signature pages hereto (the “Lenders” and each individually, a
“Lender”), and WACHOVIA BANK, NATIONAL ASSOCIATION, (“Wachovia”), acting in the
manner and to the extent described in Article XIII of the Credit Agreement (in
such capacity, the “Administrative Agent” or the “Agent”). Terms used but not
otherwise defined herein shall have the meanings provided in the Credit
Agreement and the provisions of Sections 1.2 and 1.3 of the Credit Agreement
related to the definitions shall apply herein.

W I T N E S S E T H

WHEREAS, a $35,000,000 credit facility has been extended to the Borrowers
pursuant to the terms of that certain Amended and Restated Credit Agreement
dated as of April 28, 2005 (as amended, modified or otherwise supplemented from
time to time, the “Credit Agreement”) among the Borrowers, the Lenders, and the
Administrative Agent;

WHEREAS, the Company has informed the Administrative Agent that Small Tube
Manufacturing, LLC, a Delaware limited liability company (“Small Tube”), intends
to sell substantially all of its assets located in Altoona, Pennsylvania (the
“Small Tube Disposition”) pursuant to the terms of that certain Asset Sale and
Purchase Agreement, dated as of February 29, 2008 (the “Small Tube Purchase
Agreement”), among the Company, Small Tube and ST Products, LLC;

WHEREAS, the Borrowers have requested that the Lenders consent to the Small Tube
Disposition;

WHEREAS, the Borrowers have further requested that the Credit Agreement be
amended as contemplated herein; and

WHEREAS, the undersigned Lenders are willing to consent to the Small Tube
Disposition and have agreed to amend the Credit Agreement on the terms and
conditions as set forth herein;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

(A) Amendments.

1. The definition of “Borrowers” as set forth in Section 1.1 of the Credit
Agreement, is hereby amended by deleting the name “Small Tube Manufacturing,
LLC,” appearing therein.

2. The definition of “Intercreditor Agreement” as set forth in Section 1.1 of
the Credit Agreement, is hereby amended by deleting the name “Small Tube
Manufacturing, LLC,” appearing therein.

3. The definition of Securitization Companies, as set forth in Section 1.1 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“Securitization Companies” means the Company, Tube Forming, L.P., Wolverine
Joining Technologies, LLC and prior to February 29, 2008, Small Tube
Manufacturing, LLC.

(B) Consent and Release of Small Tube. The Administrative Agent and the Lenders
hereby consent to the Small Tube Disposition in accordance with the terms of the
Small Tube Purchase Agreement and upon satisfactory evidence delivered to the
Administrative Agent of the consummation thereof (i) the Administrative Agent
and Lenders hereby consent to the release of Small Tube from its Obligations as
a Borrower under the Credit Agreement and the other Credit Documents, (ii) the
Administrative Agent’s liens and security interests in all the assets and
property of Small Tube (collectively, the “Property”) shall automatically be
released and discharged, without further action, and (iii) the Administrative
Agent agrees to deliver to the Company the original stock certificates and other
instruments in the Administrative Agent’s possession and UCC-3 termination
statements, mortgage satisfactions, releases of liens, discharges, terminations
and other release documentation, as applicable, executed by it as necessary
releasing the Administrative Agent’s liens and security interests in the
Property, and in connection therewith, the Administrative Agent hereby
authorizes the Company (or its designees) to file UCC-3 termination statements
on its behalf to terminate any liens in accordance with this Section (B) that
the Administrative Agent has over any of the Property. The Borrowers hereby
acknowledge that the Administrative Agent’s execution of and/or delivery of any
documents releasing any security interest or claim in any of the Property is
made without recourse, representation, warranty or other assurance of any kind
by the Administrative Agent as to Administrative Agent’s rights in any
collateral security for amounts owing under the Credit Documents, the condition
or value of any Collateral, or any other matter.

(C) Representations and Warranties. Each Credit Party hereby represents and
warrants that (i) the representations and warranties contained in Article VI of
the Credit Agreement are true and correct in all material respects on and as of
the date hereof as though made on and as of such date (except for those
representations and warranties which by their terms relate solely to an earlier
date) and after giving effect to the transactions contemplated

 

2



--------------------------------------------------------------------------------

herein, (ii) no Default or Event of Default exists under the Credit Agreement on
and as of the date hereof and after giving effect to the transactions
contemplated herein, (iii) it has the corporate, limited liability company or
limited partnership power and authority to execute and deliver this Agreement
and to perform its obligations hereunder and has taken all necessary
organizational action to authorize the execution, delivery and performance by it
of this Agreement; (iv) it has duly executed and delivered this Agreement, and
this Agreement constitutes its legal, valid and binding obligation enforceable
in accordance with its terms except as the enforceability thereof may be limited
by bankruptcy, insolvency or other similar laws affecting the rights of
creditors generally or by general principles of equity and (v) neither the
execution and delivery of this Agreement, nor the consummation of the
transactions contemplated therein, nor performance of and compliance with the
terms and provisions thereof will violate or conflict in any material respect
with any material provision of its articles or certificate of incorporation or
certificate of limited partnership or certificate of formation, bylaws,
agreement of limited partnership or limited liability company agreement or
violate, contravene or conflict in any material respect with contractual
provisions of, or cause an event of default under, any indenture, including
without limitation the 2008 Senior Note Indenture and 2009 Senior Note
Indenture, loan agreement, mortgage, deed of trust, contract or other agreement
or instrument to which it is a party or by which it may be bound.

(D) Effectiveness. This Agreement shall become effective upon satisfaction of
all of the following conditions precedent:

1. Executed Agreement. The Administrative Agent shall have received a fully
executed counterpart of this Agreement from each party hereto.

2. Borrowing Base Certificate. The Administrative Agent shall have received a
Borrowing Base Certificate (the “Amendment No. 11 Borrowing Base Certificate”),
in substantially the form of Exhibit G to the Credit Agreement, evidencing
calculation of the Borrowing Base after giving effect to the consummation of the
Small Tube Disposition as of the close of business on a date acceptable to the
Administrative Agent, certified by a Senior Financial Officer of the Company to
be true and correct as of such date, which Amendment No. 11 Borrowing Base
Certificate shall be attached hereto as Exhibit A.

3. 2008 Senior Note Indenture and 2009 Senior Note Indenture. The Administrative
Agent shall have received evidence in writing satisfactory to it that after
giving effect to the transactions contemplated by this Agreement, the Company is
in compliance with the terms of the 2008 Senior Note Indenture and the 2009
Senior Note Indenture, which writing shall expressly demonstrate compliance with
Section 4.3(i) of the 2008 Senior Note Indenture and Section 4.11(i) of the 2009
Senior Note Indenture.

4. Amendment Fee; Expenses. The Administrative Agent shall have received from
the Borrowers payment of an amendment fee of $25,000 and payment of all
reasonable costs and expenses of the Administrative Agent in connection with the
preparation, execution and delivery of this Agreement, including all
out-of-pocket costs and expenses incurred by the Administrative Agent in
connection with the Agent’s execution and/or delivery of any documents releasing
any security interest or claim in any of the Property, the reasonable fees and
expenses of Mayer Brown LLP, and all previously incurred fees and expenses which
remain outstanding on the effective date of this Agreement.

 

3



--------------------------------------------------------------------------------

5. Other Conditions Precedent. The Borrowers shall have completed all
proceedings taken in connection with the transactions contemplated by this
Agreement and delivered to the Administrative Agent all other documentation and
other items incident thereto, and each shall be satisfactory to the
Administrative Agent and its legal counsel, Mayer Brown LLP.

(E) No Other Modification. Except to the extent specifically provided to the
contrary in this Agreement, all terms and conditions of the Credit Agreement
(including Exhibits and Schedules thereto) and the other Credit Documents shall
remain in full force and effect, without modification or limitation. This
Agreement shall not operate as a consent to any other action or inaction by the
Borrowers or any other Credit Party, or as a waiver or amendment of any right,
power, or remedy of any Lender or the Administrative Agent under the Credit
Agreement or any other Credit Document nor constitute a consent to any such
action or inaction, or a waiver or amendment of any provision contained in the
Credit Agreement or any other Credit Document except as specifically provided
herein. Each of the Credit Parties acknowledges, confirms and agrees that the
Credit Documents to which it is a party remain in full force and effect as of
the date hereof and continue to secure all Obligations of each such Credit Party
to any Lender or the Administrative Agent, and novation of any kind is hereby
expressly disclaimed.

(F) Release. In consideration of entering into this Agreement, each Credit Party
(a) represents and warrants to the Administrative Agent and each Lender that as
of the date hereof there are no causes of action, claims, actions, proceedings,
judgments, suits, demands, damages or offsets against or defenses or
counterclaims to its Obligations or Secured Obligations under the Credit
Documents and furthermore, such Credit Party waives any and all such causes of
action, claims, actions, proceedings, judgments, suits, demands, damages,
offsets, defenses or counterclaims whether known or unknown, arising prior to
the date of this Agreement and (b) releases the Administrative Agent and each
Lender and each of their respective Affiliates, Subsidiaries, officers,
employees, representatives, agents, counsel and directors from any and all
actions, causes of action, claims, actions, proceedings, judgments, suits,
demands, damages and liabilities of whatever kind or nature, in law or in
equity, now known or unknown, suspected or unsuspected to the extent that any of
the foregoing arises from any action or failure to act with respect to any
Credit Document, on or prior to the date hereof.

(G) Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of North Carolina, without
regard to the principles governing conflicts of laws thereof.

(H) INCORPORATION BY REFERENCE OF CERTAIN PROVISIONS. THE PROVISIONS IN
SECTIONS 14.5, 14.6, 14.8, 14.9, 14.10, 14.12, 14.13, 14.14, 14.15, 14.19 AND
14.24 OF THE CREDIT AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE HEREIN,
MUTATIS MUTANDIS.

[SIGNATURE PAGES FOLLOW]

 

4



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

COMPANY: WOLVERINE TUBE, INC. By:   /s/ David A. Owen Name:   David A. Owen
Title:   Senior Vice President and
Chief Financial Officer SUBSIDIARY BORROWERS: TF INVESTOR, INC. By:   /s/ David
A. Owen Name:   David A. Owen Title:   Vice President & Treasurer TUBE FORMING
HOLDINGS, INC. By:   /s/ David A. Owen Name:   David A. Owen Title:   Vice
President & Treasurer

TUBE FORMING, L.P. By:   Tube Forming Holdings, Inc.,   its General Partner  
By:   /s/ David A. Owen   Name:   David A. Owen   Title:   Vice President &
Treasurer



--------------------------------------------------------------------------------

WOLVERINE FINANCE, LLC By:   /s/ Harold A. Karp Name:   Harold A. Karp Title:  
Chief Manager SMALL TUBE MANUFACTURING, LLC By:   /s/ Harold A. Karp Name:  
Harold A. Karp Title:   President WOLVERINE JOINING TECHNOLOGIES, LLC By:   /s/
Harold A. Karp Name:   Harold A. Karp Title:   President

WOLVERINE CHINA INVESTMENTS, LLC By:   Wolverine Tube, Inc.,   its Managing
Member   By:   /s/ Harold A. Karp   Name:   Harold A. Karp   Title:   President

WT HOLDING COMPANY, INC. By:   /s/ Harold A. Karp Name:   Harold A. Karp Title:
  President & Chief Operating Officer



--------------------------------------------------------------------------------

AGENT AND LENDERS:

WACHOVIA BANK,

NATIONAL ASSOCIATION, in its capacity as Administrative Agent and as a Lender

By:   /s/ Rodney K. Sanders Name:   Rodney K. Sanders Title:   Director

(signature pages end)



--------------------------------------------------------------------------------

EXHIBIT A

Amendment No. 11 Borrowing Base Certificate

See attached.



--------------------------------------------------------------------------------

Wolverine Tube, Inc.

Proforma Consolidated Net Tangible Assets Calculation

As of January 27, 2008

 

     Consolidated
as Reported     Less STP
Amount
($000’s)     Plus
Estimated Net
Proceeds
received from
sale     Consolidated
following Sale
of STP  

Total Assets:

        

Total Assets - Internal

   465,292     17,750     23,000     470,542  

Add Receivables exchanged to satisfy

        

Subordinated Note with DEJ (SPE)

   —       8,139     —       (8,139 )

Deffered Income Taxes - Current

   (660 )   341     —       (1,001 )             

Deffered Taxes - Non Current

   (3,064 )   161     —       (3,225 )                         

Total Assets - Net

   461,568     26,391     23,000     458,177  

Less:

        

Bank Overdraft

   (412 )   —       —       (412 )

Trade Accounts Payable

   (55,324 )   (892 )   —       (54,432 )

Accounts Payable Other

   (15,106 )   (1,059 )   —       (14,047 )

Accrued Expenses

   (24,144 )   —       —       (24,144 )

Accrued Income Taxes

   (297 )   —       —       (297 )

Deferred Income Taxes - Current

   660     —       —       660  

Deferred Taxes - Non Current

   3,064     —       —       3,064  

Intangibles / Other Assets:

         —    

Deferred Debt Issuance Costs

   (14,298 )   —       —       (14,298 )

Patents and Other

   (2,281 )   —       —       (2,281 )

Goodwill

   (50,952 )   —       —       (50,952 )

Accumulated Amortization

   16,839     —       —       16,839                           

Total Intangibles (Net)

   (50,692 )   —       —       (50,692 )

Total

   319,317     24,440     23,000     317,877  

Lien Limitation

   10 %   10 %   10 %   10 %

Total Available

   31,932     2,444     2,300     31,788  

 

Approved By:    /s/ David A. Owen       Title:   Chief Financial Officer      
Date: 2/29/2008



--------------------------------------------------------------------------------

EXHIBIT

Wolverine Tube, Inc.

Borrowing Base Certificate

Pursuant to the provisions of the Amended and Restated Credit Agreement dated as
of April 28, 2005 (said Agreement, as it may be amended or otherwise modified
from time to time, the “Credit Agreement”); and the terms defined therein being
used herein as therein defined), among Wolverine Tube, Inc., a Delaware
corporation, and the other Credit Parties thereto, the financial institutions
party thereto, as lenders (the “Lenders”), and Wachovia Bank, National
Association, as Agent for the Lenders, the undersigned hereby certifies that the
following information is true, complete, and accurate as the close of business
on:

January 27, 2008

 

(In thousands)

  WTI   WLV Joining
Products   Small Tube   TFI   WFC   Consolidated

A.

  

INVENTORY (FIFO)

              

1.

  

BEGINNING INVENTORY OF BORROWER AS OF THE PERIOD ENDING DATE ABOVE

  44,932   25,764   —     18,725     89,422   

2.

  

ADJUSTMENTS (+)

            —     

3.

  

ADJUSTMENTS (-)

            —     

4.

  

INVENTORY OF BORROWER AS OF THE PERIOD ENDING DATE ABOVE

  44,932   25,764   —     18,725   —     89,422   

5.

  

LESS: INELIGIBLE INVENTORY

                 

a.

  

Located Outside the U.S.

            —        

b.

  

Work in Process Inventory (not containing Silver or Billet Inventory)

  12,907   898   —     618     14,423      

c.

  

Work in Process Inventory (containing Silver)

    12,818         12,818      

d.

  

Inventory without Landlord Waiver or Bailee’s Letter or Acknowledgment Agreement

            —        

e.

  

Obsolete, slow-moving, unusable inventory

            —        

f.

  

Promotional, marketing, packaging, or shipping materials

  109   —     —     —       109      

g.

  

Does not meet standards imposed by governmental agency or authority

            —        

h.

  

Goods returned or rejected by customers for which a credit has not yet been
issued

            —        

i.

  

No charge or sample inventory

            —        

j.

  

Off-site inventory, not in possession of or under sole control of Borrower,
except for Landlord Waiver exceptions above

  6,901   3,710   —     1,776     12,387      

k.

  

Does not or has ceased to create a valid and perfected first priority security
interest and lien in favor of the Secured parties securing the Obligations

            —        

l.

  

Damaged inventory

            —        

m.

  

Inventory clearing, in-transit inventory, HQ inventory

            —        

n.

  

MRO Supply parts

  8,265   524   —     223     9,011      

o.

  

Inventory held pursuant to consignment, sale, tolling, or return, sale on
approval or similar arrangement

  414   —     —     —       414      

p.

  

Finished Goods containing Silver

    4,134         4,134

 

1



--------------------------------------------------------------------------------

January 27, 2008

 

(In thousands)

  WTI   WLV Joining
Products   Small Tube   TFI   WFC   Consolidated       q.   

Consisting of intercompany profit

            —        

r.

  

Raw Materials containing Silver

    2,144         2,144      

s.

  

Other reserves as reasonably required by Administrative Agent

            —     

6.

  

TOTAL INELIGIBLE INVENTORY

  28,596   24,228   —     2,617   —     55,441   

7.

  

ELIGIBLE INVENTORY

  16,336   1,536   —     16,109   —     33,982   

8.

  

AVAILABLE INVENTORY @ 60% ADVANCE RATE

  9,801   922   —     9,665   —     20,389

B.

   EQUIPMENT               

1.

  

EQUIPMENT

  19,810   3,133   —     2,573     25,516      

LESS: INELIGIBLE EQUIPMENT

            —        

a.

  

Not owned solely by Borroweror without valid and marketable title.

            —        

b.

  

Maintained on property that is not owned by Borrower or on which we have not
obtained an Acknowledgment Agreement.

            —        

c.

  

Not subject to a valid, enforceable, first Lien in favor of the Administrative
Agent.

            —        

d.

  

Not located in the United States.

            —        

e.

  

Not in good working condition and able to be used for intended purposes.

            —        

f.

  

Other reserves as reasonably required by Administrative Agent

            —     

2.

  

TOTAL INELIGIBLE EQUIPMENT

  —     —     —     —     —     —     

3.

  

ELIGIBLE EQUIPMENT

  19,810   3,133   —     2,573   —     25,516   

4.

  

AVAILABLE EQUIPMENT @ 25% ADVANCE RATE CAPPED AT $11,000,000

  4,953   783   —     643   —     6,379

C.

   LOANS               

1.

  

BEGINNING LOAN BALANCE

  —     —     —     —     —     —     

2.

  

CASH APPLIED (-)

  —     —     —     —     —     —     

3.

  

ADJUSTMENTS (+/-)

    —     —     —     —     —     

4.

  

ADVANCES (+)

  —     —     —     —     —     —     

5.

  

CURRENT LOAN BALANCE

  —     —     —     —     —     —     

6.

  

MARK TO MARKET VALUE of INTEREST RATE DERIVATIVE

  —     —     —     —     —     —     

7.

  

LETTERS OF CREDIT

  23,284   —     —     —     —     23,284   

8.

  

TOTAL LOAN OUTSTANDINGS

  23,284   —     —     —     —     23,284

 

2



--------------------------------------------------------------------------------

January 27, 2008

 

(In thousands)

  WTI   WLV Joining
Products   Small Tube   TFI   WFC   Consolidated

D.

   AVAILABILITY               

1.

  

TOTAL REVOLVER COMMITMENT

            35,000   

2.

  

BORROWING BASE TOTAL

                 

TOTAL BORROWING BASE AVAILABILITY

            26,768   

3.

  

a.

  

LESS: $80,000 Reserve for UCC filing issue in TN

            80      

b.

  

LESS: Other Eligibility Reserves

            —        

c.

  

LESS: 3-month rent reserves on locations that do not have landlord lienwaivers.

            150      

d.

  

LESS: Availability Reserve

            3,000      

TOTAL ELIGIBILITY RESERVES

            3,230   

4.

  

TOTAL AVAILABILITY

            23,538   

4a.

  

THE LESSER OF TOTAL REVOLVER COMMITMENT OR TOTAL AVAILABILITY

            23,538   

5.

  

LESS: TOTAL LOAN OUTSTANDINGS

            23,284   

6.

  

NET EXCESS AVAILABILITY

            254

E.

  

BILLET INVENTORY (MEMO ONLY; INCLUDED ABOVE)

              

1.

  

TOTAL BILLET INVENTORY IN POUNDS

  66,440   1/27/2008           

2.

  

STANDARD COST FOR BILLETS

  2.235             

3.

  

TOTAL DOLLAR VALUE OF BILLETS

  148,493             

4.

  

CONVERSION COSTS PER POUND

  0.085             

5.

  

TOTAL CONVERSION COSTS

  5,647             

6.

  

TOTAL NET BILLET INVENTORY (E3-E5)

  142,846          

In connection with the foregoing, we hereby acknowledge and agree that, as of
the date hereof, the Agreement remains in full force and effect, is binding upon
us and enforceable against us in accordance with its terms.

 

Approved By:    David A. Owen       Title:   Chief Financial Officer      
Date:                     

 

3